Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The lift pad raising mechanism as claimed in claim 1 and 9 was not found in or suggested in the art, specifically: a lift pad for a pedestal that is mounted to a main frame; a hard stop connected to the main frame; a roller attached to a pedestal assembly; a slide moveably attached to the pedestal assembly; a lift pad bracket interconnected to the slide and interconnected to a pad shaft, wherein the pad shaft connects to the lift pad along a central axis; and a lever rotatably attached to a pin of the lift pad bracket, wherein when the pedestal assembly is moving downwards, the lever rotating about the pin of the lift pad bracket when engaged with the hard stop and the roller and separating the lift pad from the pedestal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716